







THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of December 6, 2017 (this
“Agreement”), is entered into among Louisiana-Pacific Corporation, a Delaware
corporation (the “Borrower”), the Lenders and Voting Participants identified on
the signature pages hereto and American AgCredit, PCA (as assignee of American
AgCredit, FLCA), as Administrative Agent (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement (as defined below).


RECITALS


A.    The Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, the Administrative Agent and CoBank, ACB, as
the L/C Issuer, are parties to that certain Credit Agreement dated as of
December 6, 2013 (as amended or modified from time to time, the “Credit
Agreement”).


B.    The Borrower has requested certain changes to the Credit Agreement, and
the parties hereto have agreed to amend the Credit Agreement as provided herein.


C.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.


AGREEMENT


1.    Amendments. The Credit Agreement is hereby amended as follows:


(a)    The following proviso is hereby added to the end of the definition of
“Adjusted Base Rate” in Section 1.01 of the Credit Agreement:


; provided that, the Adjusted Base Rate shall at no time be less than 0.00%.


(b)    The chart in the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby deleted and replaced with the following:


        

 
Pricing Tier
EBITDA/Interest Ratio
Commitment Fee
Eurodollar Rate Loans/Letter of Credit Fee
Base Rate Loans
  
1
> 6.0:1.0
0.200%
1.625%
0.625%
 
2
> 4.0:1.0 but ≤ 6.0:1.0
0.250%
1.750%
0.750%
 
3
> 2.5:1.0 but ≤ 4.0:1.0
0.325%
2.125%
1.125%
 
4
>1.5:1.0 but < 2.5:1.0
0.375%
2.375%
1.375%
 
5
< 1.5:1.0
0.500%
2.750%
1.750%



(c)    In the definition of “Eurodollar Base Rate” in Section 1.01 of the Credit
Agreement, the second proviso in each of clauses (a) and (b) is hereby deleted
and the following proviso is added immediately following clause (b):


; provided, that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith and in consultation with the
Borrower, the approved rate shall be applied in a





--------------------------------------------------------------------------------





manner consistent with market practice, (ii) to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower and (iii) the Eurodollar
Base Rate shall at no time be less than 0.00%.


(d)    In the definition of “Maturity Date” in Section 1.01 of the Credit
Agreement, the reference to “December 6, 2018” is hereby replaced with a
reference to “December 6, 2022.”


(e)    The last sentence of the definition of “Material Subsidiary” in Section
1.01 of the Credit Agreement is hereby amended in its entirety to read as
follows:


Notwithstanding the foregoing, any Subsidiary of the Borrower that is or becomes
a guarantor of the Borrower’s 4.875% senior notes due 2024, or any other senior
notes issued by the Borrower or another Loan Party with an aggregate outstanding
principal amount in excess of the Threshold Amount, shall be a Material
Subsidiary for purposes of this Agreement.


(f)    The definition of “Unrestricted” in Section 1.01 of the Credit Agreement
is hereby deleted in its entirety.


(g)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“2016 Financial Statements” means the consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year ended December 31, 2016, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Borrower, including the notes
thereto, prepared in conformity with GAAP.


“Consolidated Current Ratio” means, as of any date of determination, the ratio
of (a) consolidated current assets of the Borrower and its Subsidiaries as of
such date to (b) consolidated current liabilities of the Borrower and its
Subsidiaries as of such date, in each case, as otherwise determined in
accordance with GAAP.
    
“Third Amendment Effective Date” means December 6, 2017.


(h)    In Section 6.05 of the Credit Agreement, each reference to “2012
Financial Statements” is hereby replaced with a reference to “2016 Financial
Statements”, and each reference to “Closing Date” is hereby replaced with a
reference to “Third Amendment Effective Date”.


(i)    In Sections 6.10, 6.13, 6.17 and 6.20, each reference to “Closing Date”
is hereby replaced with a reference to “Third Amendment Effective Date”.


(j)    The proviso at the end of clause (b) in Section 7.12 of the Credit
Agreement is hereby amended to read as follows:


provided, however, that this clause (b) shall not apply to the following
Subsidiaries, so long as such Subsidiary has not provided a Guarantee of any
other Indebtedness of the Borrower or another Guarantor: (x) Subsidiaries that
are prohibited by Law from guaranteeing the Obligations or that would experience
adverse regulatory consequences as a result of providing such Guarantee, (y)
special purpose Subsidiaries formed in connection with the Notes Payable Secured
by Notes Receivable from Asset Sales or (z) LPS Corporation, which, for the
avoidance of doubt, shall not be required to be a Guarantor from and after the
Third Amendment Effective Date.







--------------------------------------------------------------------------------





(k)    In clause (7) of Section 8.09 of the Credit Agreement, the reference to
“the indenture governing the Borrower’s 7.50% senior notes due 2020” is hereby
replaced with a reference to “the indenture governing the Borrower’s 4.875%
senior notes due 2024”.


(l)    The current Section 8.11(b) of the Credit Agreement, “Minimum
Unrestricted Cash/Cash Equivalents”, is hereby deleted and replaced with the
following:


(b)    Minimum Consolidated Current Ratio. Permit the Consolidated Current Ratio
as of the end of any fiscal quarter of the Borrower, beginning with the fiscal
quarter ending December 31, 2017, to be less than 2.00:1.00.


(m)    Schedules 6.10, 6.13, 6.17, 6.20(a), 6.20(b), 6.20(c), 11.02 and 11.06(e)
are hereby replaced in their entirety with Schedules 6.10, 6.13, 6.17, 6.20(a),
6.20(b), 6.20(c), 11.02 and 11.06(e) attached hereto, and the title of Schedule
11.06(e) appearing in the Table of Contents is hereby amended to replace the
reference to “Closing” with a reference to “Third Amendment Effective Date”.


2.    Release of LPS Corporation.


(a)The Lenders hereby authorize the Administrative Agent, pursuant to Section
10.10 of the Credit Agreement, to release (i) LPS Corporation from its
Obligations under the Guaranty and the other Loan Documents and (ii) the Liens
on the property of LPS Corporation granted to or held by the Administrative
Agent pursuant to the Loan Documents (the “Released Collateral”).


(b)The Administrative Agent hereby releases (i) LPS Corporation from its
Obligations under the Guaranty and the other Loan Documents and (ii) the Liens
on the Released Collateral. The Administrative Agent hereby authorizes the
Borrower and any agent or attorney of the Borrower to file any and all UCC-3
termination statements, in form and substance satisfactory to the Administrative
Agent, that shall be required to evidence the release of the Released
Collateral.


3.    Effectiveness; Conditions Precedent. This Agreement shall be effective
upon satisfaction of the following conditions precedent:


(a)    Receipt by the Administrative Agent of copies of this Agreement duly
executed by the Borrower, the Lenders, the Voting Participants and the
Administrative Agent.


(b)    Receipt by the Administrative Agent of favorable opinions of legal
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, dated as of the date hereof, and in form and substance reasonably
satisfactory to the Administrative Agent.


(c)    There shall not have occurred a material adverse change since December
31, 2016 in the business, assets, income, properties, liabilities (actual or
contingent), operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.


(d)    Receipt by the Administrative Agent of the following, each of which shall
be originals or facsimiles (followed promptly by originals), in form and
substance satisfactory to the Administrative Agent and its legal counsel:
(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the date hereof;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require





--------------------------------------------------------------------------------





evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement; and
(iii)    such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.
(e)    Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower certifying that (i) the condition specified
in Section 3(c) has been satisfied, (ii) the representations and warranties of
the Borrower and each other Loan Party contained in Article VI of the Credit
Agreement or any other Loan Document, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, (iii) no Default exists, or would result from the transactions
contemplated by this Agreement and (iv) the Borrower and its Subsidiaries are
Solvent on a consolidated basis.
(f)    Receipt by the Administrative Agent and the Lenders of all fees due and
payable in connection with this Agreement, including, without limitation, the
legal fees and expenses of counsel to the Administrative Agent.
4.    Ratification of Credit Agreement. Each of the Loan Parties hereby
acknowledges and consents to the terms set forth herein and agrees that this
Agreement does not impair, reduce or limit any of its obligations under the Loan
Documents as amended hereby.


5.    Affirmation of Liens. Each of the Loan Parties hereby affirms the liens
and security interests created and granted by it in the Loan Documents
(including, but not limited to, each of the Collateral Documents) and agrees
that this Agreement shall in no manner adversely affect or impair such liens and
security interests.


6.    Representations and Warranties. Each of the Loan Parties represents and
warrants to the Lenders as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement;


(b)    This Agreement has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally;


(c)    No material approval, consent, exemption, authorization or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is required in connection with the execution, delivery or performance by such
Person of this Agreement;


(d)    The execution and delivery of this Agreement does not (i) contravene the
terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB); except in each case referred in
clauses (ii) or (iii), to the extent that conflict or violation could not
reasonably be expected to have a Material Adverse Effect;


(e)    After giving effect to this Agreement, the representations and warranties
of the Borrower and each other Loan Party contained in Article VI of the Credit
Agreement and any other Loan Document are true





--------------------------------------------------------------------------------





and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct, in all material respects, as of
such earlier date; and


(f)    After giving effect to this Agreement, no Default exists or would result.


7.    Counterparts/Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by telecopy or .pdf shall be effective
as an original.


8.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


9.    Reference to and Effect on Credit Agreement. Except as specifically
modified herein, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are each hereby ratified and confirmed. This
Agreement shall be considered a Loan Document from and after the date hereof.
The Borrower intend for the amendments to the Loan Documents set forth herein to
evidence an amendment to the terms of the existing indebtedness of the Borrower
to the Administrative Agent and the Lenders and do not intend for such
amendments to constitute a novation in any manner whatsoever.





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
LOUISIANA-PACIFIC CORPORATION,

a Delaware corporation
By:    /s/ Mark Tobin
Name: Mark Tobin
Title: Treasurer








ADMINISTRATIVE
AGENT:
AMERICAN AGCREDIT, pCA,

as Administrative Agent and a Lender
By: /s/ Michael J. Blalok    
Name: Michael J. Blalok
Title: Vice President


LENDERS AND VOTING
PARTICIPANTS:
cobank, Fcb,

as a Lender
By:    /s/ Patrick Keleher
Name: Patrick Keleher
Title: Vice President


    
FARM CREDIT SERVICES OF AMERICA, PCA,
as a Lender


By:    /s/ Ben Fogle
Name: Ben Fogle
Title: Vice President
 











--------------------------------------------------------------------------------















AGFIRST FARM CREDIT BANK, as a Voting Participant


By: /s/ J. Michael Mancini, Jr.                        
Name:     J. Michael Mancini Jr.                    
Title:     Vice President                    




    
FARM CREDIT MID-AMERICA, FLCA, as a Voting Participant




By: /s/ John W. Hurt                        
Name: John W. Hurt                        
Title:     Vice President                    






GREENSTONE FARM CREDIT SERVICES, FLCA, as a Voting Participant




By: /s/ Tabatha Hamilton                        
Name: Tabatha Hamilton                         
Title:  Vice President, Capital Markets                        




FIRST SOUTH FARM CREDIT, as a Voting Participant




By:     /s/ Shane Prichard                    
Name:     Shane Prichard                    
Title:     Lending Officer                    







